Opinion by
Walker, J.
It appeared from the testimony that the difference between the entered and final appraised values was due to a certain French luxury tax of 8 percent; that entry was made on a pro forma invoice at values which did not include the tax; and that when the consular invoice was received it contained statements which satisfied the broker that his entered values were correct and that the tax was not part of the value. It further appeared that the general question of such taxes arose about that time and that the ultimate decision in the matter was made subsequent to entry and appraisement herein. The court was satisfied that the entry was made without intention to defraud the revenue or to conceal or misrepresent the facts. The petition was therefore granted. •